DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2021 has been entered.
 
Status of the Claims
Claims 98, 100-102, 104-127, and 133-136 are pending and presented for examination.
Claims 98, 100-102, 104-127, and 133-136 are rejected.

Response to Amendment and Arguments
The Declaration under 37 CFR 1.132 filed 19 January 2021, and the arguments accompanying same, are insufficient to overcome the rejection of claims 98, 100-102, and 104-127 based upon the combined teachings of Neergard, Van Damme, and Wurzer as set forth in the last Office action because in view of applicants amendments to these claims, Neergard is no longer relied upon to reject these claims.  As to Claims 133-136 newly added, no limitations on the amount of natural resins included in the gum compositions are present in these claims, and as Wyers v. Master Lock Co., No. 2009-1412, 2010 WL 2901839 (Fed. Cir. July 22, 2010).  "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed."  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).  This does not require that the reference be from the same field of endeavor as the claimed invention: a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212  (Fed. Cir. 2004).  Here, as each of the instant claims as well as prior art references relied upon relate to chewing gum formulations, the art is properly considered analogous.  Furthermore, contrary to Dr. Neergard’s and applicants’ assertions, absolutely nothing of the Van Damme disclosure describes extruded gums.  The portion of the Van Damme reference applicants and Dr. Neergard point to fail to describe an extruded gum, instead simply combining gum components which are then cast onto a try to solidify.  Indeed, Van Damme specifically states “[c]hewing gums can be made from the chewing gum composition according to the present invention by conventional methods.”  (Col.5, L. 35-36).  This expansive language explicitly provided by Van Damme serves to indicate to the Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Here, Van Damme fails to describe an extruded gum composition.  In addition, as mentioned above, nothing of the portions of Van Damme relied upon can accurately be described as even implying extrusion, a process which the skilled artisan should understand requires the use of specialized equipment not even hinted at by Van Damme.  See, e.g., Gaurav A Shelar & Sandip Gaikwad, Extrusion in Food Processing: An Overview, 8 Pharma. Innov. J 562 (Jan 2019) (indicating that “[e]xtrusion is defined as a system of pushing mixed ingredients out through a small opening, called a die, to form and shape the materials).  
Dr. Neergard’s opinion, and applicants’ arguments accompanying same, concerning the “product-by-process” language related to the “premix” of cannabinoid and carrier of Claim 120 and newly presented in Claims 133 and 134 fail to establish a structural difference obtained by employing such a process in the compositions actually claimed, and are unpersuasive as a result.  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.), see also In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  Further fatal to the probative value of the In re Chilowsky,306 F.2d 908, 134 USPQ 515 (CCPA 1962).  In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.  Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986).  Here, the declarant inventor offers little more than their opinion as to the ultimate question of the obviousness of the invention being claimed, mischaracterizes the teaching of the art still being relied upon presently, presents no evidence establishing any form of unexpected result commensurate in scope with the invention claimed when compared with the closest prior art, and as the inventor clearly has an interest in the outcome of the case.  
For at least these reasons, applicants’ arguments are unpersuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 98, 100-102, 104-127, and 133-136 are rejected under 35 U.S.C. 103 as being unpatentable over Thorengaard (WO2009/007767), in view of Van Damme (U.S. 9,023,322), and Wurzer (U.S. PGPub. 2014/0271840).
Applicants’ claims are directed to tableted chewing gum compositions formed from combining cannabinoids with each of water-soluble chewing gum ingredients, natural resins, which in Claim 1 are present in concentrations of between 10-40% of the gum base and in See In re Swinehart, 58 C.C.P.A. 1027, 439 F.2d 210, 212, 169 USPQ 226, 228 (CCPA 1971) ("[T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.").  Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk; where the Patent Office has reason to believe that a functional limitation is satisfied by the prior art, the burden is shifted to applicants to demonstrate otherwise.  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The examiner notes that per applicants specification, a composition described as containing 36% “gum base 10” (which contains 25% polyvinyl acetate, 5% polyisobutylene, 5% butyl rubber (isobutylene-isoprene copolymers), 25% natural resin, 17% calcium carbonate, 5% emulsifier, 13% wax, and 5% vegetable fat) combined with 56.5% sweetener, 4% flavor, and approximately 0.7% CDB gives rise to the release characteristics recited by the instant claims.  See Specification “Example 14.”  Claims 100-102 further narrow the rate of release of cannabinoids from the chewing gum.  Claim 104 narrows the identity of water-insoluble gum base particles to ones including natural resins and polyvinyl acetate in defined concentrations of the gum base portion of the chewing gum.  Claim 105 specifies that each of the “first” water-insoluble and “second” water-soluble portions of the chewing gum composition are to be in particulate form, with Claims 106–109 providing concentration limitations pertaining to each of the first and second particle populations.  Claims 110 and 114 indicates that the cannabinoids are to be found in the water-soluble portion of the gum particles 
Thorengaard describes chewing gum tablets formed from gum base granules and particles of drug delivery systems.  (Abs., Pg. 2).  Thorengaard describes these chewing gum tablets as comprising a multitude of layers compressed together to form adjoining layers, where in embodiments described Thorengaard indicates that any of the various layers may be either free of gum base or free of drug delivery systems.  (Pg. 20-21).  This gum base free layer according to Thorengaard may comprise bulk sweeteners, other chewing gum ingredients in powder form, and may contain one or more active ingredients.  (Pg. 21).  Thorengaard indicates that in some embodiments, the particles of gum base material represents at least 5% of the gum tablet.  (Pg.23).  While Thorengaard does not recite the instantly claimed cannabinoids as among the various active agents suitable for such formulation, Thorengaard specifically states that the listing, while expansive, is not exhaustive.  (Pg. 84).  Thorengaard describes the gum base composition components as varying widely, but in typical formulations containing between 5-50% elastomeric compounds, 5-55% elastomer plasticizers, 0-40% waxes, 5-35% softener, 0-50% filler, and 0-5% miscellaneous ingredients such as antioxidants, colorants, and the like.  In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (indicating a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art).  Thorengaard indicates a wide variety of components may suitably be incorporated into the water-soluble portion of the chewing gum tablets described.  (Pg. 43).  Bulk sweeteners, such as the isomalt incorporated into “CG100” of applicants disclosure, may suitably represent between 5-90% of the gum, with high intensity sweeteners such as the sucralose and acesulfame of CG100 representing 0.01-0.5% and flavoring agents including each of the menthol and eucalyptus of CG100 present in amounts of between about 0.1-30% of the gum.  (Pg. 43-46).  Concerning the specific rate of cannabinoid release recited by the claims, Applicants are reminded that when as here, the prior art appears to contain the exact same ingredients and applicant’s own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (Where the claimed invention and prior art are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Thorengaard indicates that the release rate profile of any of the active agents incorporated into the chewing gum tablets may be adjusted by modifying any of a number of different variables, thus establishing the release rate of the agent so provided a result-effective variable suitable for optimization through little more than routine experimentation of the skilled artisan.  (Pg. 64), see also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  Thorengaard describes the gum compositions as homogeneously compounded in a number of locations, addressing limitations of the instant claims.  (Pg. 85-7; 91).
Van Damme also describes cannabinoid containing chewing gum compositions containing between 0.01-15% of a cannabinoid or combination of cannabinoids.  (Abs.).  An embodiment disclosed by Van Damme contains 10mg cannabinoid in the form of THC, (Col.5, L.65-67), with cannabidiol recited as an alternative cannabinoid.  (Col.6, L.40-51).  A preferred version of the gum composition releases between 1-30% by weight of the cannabinoid within the first five minutes of chewing, overlapping or otherwise rendering obvious the release rates of the instant claims.  (Col.3, L.52-57).  See Peterson, and Aller, supra; see also Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (indicating that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close).  Gum base according to Van Damme represents about 25-85% by weight of the gum composition, which may contain any of a variety of other components 
Wurzer describes concentrates obtained from cannabis which include cannabinoid and terpene compositions for incorporation into edible matrices, [0002], among which Wurzer specifically describes chewing gum compositions.  [0018; 0022].  Indeed, Wurzer advocates complexing such cannabinoids in chewing gum compositions in cyclodextrins to improve water solubility per the instant claims, and using them either in isolation or combination, with other cannabinoids or terpenes.  [0022].  Cannabinoids to be included in such concentrates include each of the CBD, THC (which applicants’ specification indicates addresses the phytocannabinoid limitations of Claim 122, CBDA, CBDV, THCA, and THCV of the instant claims.  [0004-07].  
The art at the time of the instant application therefore suggests multilayer cannabinoid-containing chewing gum compositions compressed from granules of on one hand insoluble natural resin gum bases and polyvinyl acetate polymers, and on the other hand water-soluble gum ingredients, where the cannabinoid can be incorporated into either or both sets of granules, where the gum can be designed to release a variety of agent concentrations within the first five minutes of ingestion from a total weight of cannabinoid of for example 10mg per gum composition, containing each of the individually recited cannabinoids, isolated cannabinoids, phytocannabinoids, terpenes, sugar alcohols, cyclodextrin-complexed cannabinoids to provide water-soluble cannabinoids, solubilizers, and self-emulsifying agents in concentrations and amounts either overlapping or serving as the starting point for routine optimization to arrive at the particular concentrations and amounts claimed.  It must be remembered that “[w]hen a patent KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.  Where, as here, there is no indication that combining the teachings of three references related to formulating cannabinoid-containing chewing gum compositions to select each of the above-recited claim elements from art readily available at the time of the instant application was either unpredictable nor gave rise to anything unexpected, such a combination is obvious.

Claims 133-136 are rejected under 35 U.S.C. 103 as being unpatentable over Neergard (WO2017/059859), in view of Van Damme (U.S. 9,023,322), and Wurzer (U.S. PGPub. 2014/0271840).
The examiner notes that none of Claims 133-136 place any limitations on the amount of natural resins to be included.
Neergard describes medical chewing gum comprising gum base polymers including polyvinyl acetate and cannabinoids.  (Abs., Pg.3, ll.6-11).  Neergard indicates that in some, yet In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Neergard describes an embodiment where the cannabinoids are contained in the gum outside of the gum base particles, or in the gum base particles.  (Pg.6, ll.9 – Pg.7, ll.11).  Gum base polymers are described as representing 0.1-99% of the gum base granules, with the cannabinoids to include THC, CBD, analogues, homologues, and combinations in amounts included in the gum composition ranging between 0.1-30mg.  Pg.8, ll.14–18; Pg.9, ll.1–2.  Plasticizers or emulsifiers, including the lecithin applicants describe as a self-emulsifying agent, are includable in amounts of about 5-35%.  (Pg.25, ll.1–3; pg.28, ll.7–24).  Neergard described multilayer chewing gum tablets where the gum base and cannabinoid particles are either comingled or compressed into separate layers.  (Pg.31, ll.27 –- pg.32, ll.5).
Van Damme also describes cannabinoid containing chewing gum compositions. Containing between 0.01-15% of a cannabinoid or combination of cannabinoids.  (Abs.).  A See Peterson, and Aller, supra; see also Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (indicating that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close).  Gum base according to Van Damme represents about 25-85% by weight of the gum composition, which may contain any of a variety of other components known to be useful as chewing gum components, including but not limited to emulsifiers, plasticizers, and flavoring agents.  (Col.4, ll.4–15).  Sweeteners includable in the  chewing gum as commonly employed gum components include sugar alcohols according to the instant claims.  (Col.4, ll.54–67).
Wurzer describes concentrates obtained from cannabis which include cannabinoid and terpene compositions for incorporation into edible matrices, [0002], among which Wurzer specifically describes chewing gum compositions.  [0018; 0022].  Indeed, Wurzer advocates complexing such cannabinoids in chewing gum compositions in cyclodextrins to improve water solubility per the instant claims, and using them either in isolation or combination, with other cannabinoids or terpenes.  [0022].  Cannabinoids to be included in such concentrates include each of the CBD, THC (which applicants’ specification indicates addresses the phytocannabinoid limitations of Claim 122 and , CBDA, CBDV, THCA, and THCV of the instant claims.  [0004-07].  
The art at the time of the instant application therefore describes multilayer cannabinoid-containing chewing gum compositions compressed from granules of on one hand insoluble natural resin gum bases and polyvinyl acetate polymers, and on the other hand water-soluble KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.  Where, as here, there is no indication that combining the teachings of three references related to formulating cannabinoid-containing chewing gum compositions to select each of the above-recited claim elements from art readily available at the time of the instant application was either unpredictable nor gave rise to anything unexpected, such a combination is obvious.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613